Case 6:20-cv-00455-ADA Document 30-2 Filed 10/23/20 Page 1 of 7




                EXHIBIT 18
10/21/2020                               Case 6:20-cv-00455-ADA Document 30-2
                                                                           AboutFiled 10/23/20 Page 2 of 7




                                                                     About


                                        We look at patents di erently

                          The Problem                                                   Our Solution

                          Patents are under-utilized                                    Patents as revenue
                                                                                        generators
                          Most companies and inventors spend time
                          and money on R&D, legal, crafting, ling                       If you owned a hotel, would you let rooms
                          and other costs associated with building and                  sit vacant and unoccupied? Nope. Instead of
                          safeguarding their technology. The patent-                    dragging down balance sheet, it's time to
                          related costs are often in vain, as the                       turn your patents into cash- owing assets. If
                          technology ends up not being core to the                      competitors are infringing on your IP, they
https://www.brazoslicensing.com/about                                                    h   ld b      i     t Th     i t f             1/6
10/21/2020                                Case 6:20-cv-00455-ADA Document 30-2
                                                                            AboutFiled 10/23/20 Page 3 of 7

                          business. Even when the technology is core,                    should be paying rent. The point of
                          patents sit idle on a balance sheet. Worse                     patenting technology is to ensure that
                          yet, they rack up maintenance costs on an                       anyone using your intellectual property is
                          annual basis.                                                   paying for the hard work and up-front costs


                                                                                          you incurred when developing the
                                                                                          technology.




          Brazos Licensing and Development, headquartered in Waco, Texas, leverages it's proprietary technology and
         management experience to help inventors and patent owners maximize the full potential of their patents. Team
                            member combined experience spans many decades in relevant elds.




                    25           + yrs
                                 Legal                            25      + yrs
                                                                          Finance                             25        + yrs
                                                                                                                        Tech




https://www.brazoslicensing.com/about                                                                                                   2/6
10/21/2020                              Case 6:20-cv-00455-ADA Document 30-2
                                                                          AboutFiled 10/23/20 Page 4 of 7




                                                                            We're Inventors
                                                                            At Brazos, we understand the needs of inventors
                                                                            because we are inventors. Brazos L&D Chairman,
                                                                            Craig Etchegoyen, is the named inventor on over
                                                                            a dozen Patents.




                    We're Owners
                    We are also patent owners. We have skin in
                    the game. Brazos owns upwards of 10,000
                    patents, from all over the world. For context,
                    our patent portfolio is larger than each
                    Xerox, Johnson and Johnson, and Cisco
                    portfolios– to name a few.
https://www.brazoslicensing.com/about                                                                                         3/6
10/21/2020                              Case 6:20-cv-00455-ADA Document 30-2
                                                                          AboutFiled 10/23/20 Page 5 of 7




             Craig Etchegoyen                                                Aaron Garvey
             Chairman & Founder                                              Head of Finance


             Craig founded one of the world's most experienced               Aaron was a founding member of MKP Capital, a
             and successful patent licensing rms, Uniloc. During             global macro hedge fund manager. Aaron’s experience
             his tenure at Uniloc, Craig led, managed and resolved           includes portfolio management and trading across
             hundreds of patent litigation cases. In addition, Craig         equity, xed income and all derivatives. In addition,
             was responsible for hatching and executing                      Aaron has also developed alternative trading
             monetization programs and negotiating licensing deals           technology. Aaron heads up Brazos nancial
             with the world's largest companies. He is the principal         structuring and works with Argos clients to ensure that
             architect of the world's rst self-learning patent               engagements are economically bene cial for all
             management platform.                                            parties.
https://www.brazoslicensing.com/about                                                                                                  4/6
10/21/2020                                 Case 6:20-cv-00455-ADA Document 30-2
                                                                             AboutFiled 10/23/20 Page 6 of 7




             Stuart A. Shanus                                                    Matt Hogan
             President                                                           Business Developement


             From 1989 to 2016, Stuart was a trial lawyer and for                Matt spent 7 years in traditional nance, working in
             some 20 years was a partner at Reed Smith LLC, an                    xed income sales and trading. Matt specialized in
             international law rm. He represented both plainti s                 structured products, speci cally mortgage-backed
             and defendants in “high stakes” commercial,                         securities. After Wall Street, Matt was founding CEO
             intellectual property and patent disputes and tried,                of a company that pioneered consumer data control.
             arbitrated and mediated hundreds of cases. Stuart also              Matt bridges his technology and nance backgrounds
             served as the managing partner of the Los Angeles and               to help Brazos productize their data-driven o ering
             Century City o ces of Reed Smith and in that                        with exible structuring solutions.
             capacity was responsible for all aspects of managing
             lawyers and sta , budgeting, marketing and day-to-
             day operations.




                 Brazos
                 Licensing & Development
                                                                                 About    What We Do        Coworking        Contact Us




                                                Company                Stay in                  Sign up for updates from our
                                                                       Touch                    blog
                                                What We Do
https://www.brazoslicensing.com/about                                                                                                     5/6
10/21/2020                              Case 6:20-cv-00455-ADA Document 30-2
                                                                          AboutFiled 10/23/20 Page 7 of 7

      Brazos Licensing                                              Contact Us             We update our blog a couple times per
                                              Coworking
      & Development                                                                        month with Brazos-speci c and broader
                                                                    Linkedin
      605 Austin Ave, Suite 6                                                              industry news. Sign up to stay current with
                                              Meet the Team
      Waco, TX 76701                                                Twitter                the latest!
                                              Blog

                                                                                                         Enter your email



                                                                                                              Subscribe




      Copyright © 2020 Brazos Licensing and Development




https://www.brazoslicensing.com/about                                                                                                    6/6
